DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment and written response filed 05/18/2022 have been entered and considered.
Claims 1, 10, 19 have been amended.
Claims 5 have been cancelled.
Claims 1-4 and 6-20 are pending.

Response to Arguments
Upon entry of the Patent Board Decision on 05/17/2022, the rejection under 35 U.S.C. 101 has been withdrawn.
Upon entry of the claim amendment on 05/18/2022, the new ground of rejection under 35 U.S.C. 112(b) has been withdrawn.

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 defines features of “the staff calculating and mapping a grid to determine the positioning of the submersible devices based on the number of submersibles, the length of the swimming pool or body of water, the width of the swimming pool or body of water and the blind spots present; the staff positioning submersible devices on a bottom of the swimming pool or body of water according to the calculated grid, the submersible devices simulate submerged swimmers/bathers, the submersible device comprising; a base having a weighted portion with sufficient weight configured to cause the submersible device to sink to a bottom surface of the swimming pool or body of water, the weighted portion of the base configured for maintaining the base and the submersible device at a specific location in the swimming pool or body of water; movable members extending from the base, the movable members have less weight than the base, the movable members have sufficient buoyancy to move and sway as the current of water in the swimming pool or body of water changes while the base is maintained at the specific location in the swimming pool or body of water; the submersible device simulates the refracted appearance a human submerged swimmer/bather in the swimming pool or body of water; the lifeguard viewing the submersible devices and counting the number of submersible devices visible in three-dimensions, based on the location of the lifeguard; the lifeguard viewing the submersible devices and counting the number of submersible devices visible in three-dimensions under varying environmental and swimmer/bather density conditions; wherein viewing the submersible devices arranged across the bottom of the swimming pool or body of water in the grid trains the lifeguard to effectively search every cubic foot of water of an assigned zone in the swimming pool or body of water; wherein the location of the lifeguard can prevent the lifeguard from being able to view each of the submersible devices in three dimensions, wherein if the lifeguard cannot view all of the submersible devices in three-dimensions, the lifeguard is deprived of the ability to determine if the swimmer/bather is in distress throughout the lifeguards entire assigned zone in the swimming pool or body of water; wherein if all of the submersible devices in the calculated grid are not visible in three-dimensions, management staff relocates the lifeguard so that all of the submersible devices in the grid are visible to the lifeguard in three-dimensions”, which in combination with other features in claim 1, are not taught suggested by the art of record.
Claims 2-4 and 6-9 are dependent upon claim 1.
Claim 10 defines features of “positioning the submersible devices in the swimming pool or body of water according to the established grid, the submersible devices are positioned in the swimming pool or body of water at the same time as the swimmers/bathers are in the swimming pool or body of water, the submersible devices have base sections with weighted portions and movable members extending from the base sections, the weighted portions having sufficient weight to cause the submersible devices to sink to a bottom surface of the swimming pool or body of water, the weighted portions of the bases configured for maintaining the bases and the submersible devices at a specific locations in the swimming pool or body of water, the movable members have less weight than the base sections, the movable members have sufficient buoyancy to move and sway as current of water in the swimming pool or body of water changes, the submersible devices simulate the refracted appearance a human submerged swimmer/bather in the swimming pool or body of water to simulate the swimmers/bathers in distress at the bottom of the swimming pool or body of water; observing the submersible devices from different locations and under varying environmental and swimmer/bather density conditions; wherein the observations facilitates training the lifeguard to systematically search for the swimmer/bather in distress in the swimming pool or body of water”, which in combination with other features in claim, are not taught or suggested by the art of record.
Claims 11-18 are dependent upon claim 1.
Claim 19 defines features of “the staff positioning submersible devices on a bottom of the swimming pool or body of water according to the developed grid, the submersible device comprising; a base having a weighted portion with sufficient weight configured to cause the submersible device to sink to a bottom surface of the swimming pool or body of water, the weighted portion of the base configured for maintaining the base and the submersible device at a specific location in the swimming pool or body of water; movable members extending from the base, the movable members have less weight than the base, the movable members have sufficient buoyancy to move and sway as the current of water in the swimming pool or body of water changes while the base is maintained at the specific location in the swimming pool or body of water; the submersible device simulates the refracted appearance a human submerged swimmer/bather in the swimming pool or body of water; the lifeguard viewing all the submersible devices according to the developed grid; management staff documenting and analyzing time required by te-the lifeguard to view all of the submersible devices to evaluate the skill of the lifeguard to timely see the submersible devices; wherein the viewing of the submersible devices trains the lifeguard to systematically-search for the swimmer/bather in distress in the swimming pool or body of water”, which in combination with other features in claim 19, are not taught or suggested by the art of record.
Claim 20 is dependent upon claim 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/Primary Examiner, Art Unit 2667